Rosenberry, J.
The question now arises whether or not the answer to the second charge raises any issue of facts as to which evidence should be taken. Upon his admission to the bar, the respondent, among other things, took an oath in open court, as follows:
“I will abstain from all offensive personality and advance no fact prejudicial to the honor or reputation of a party or witness, unless required by the. justice of the cause with which I am charged.”
This he is required to do by the provisions of sec. 2586a, Stats. 1913. In view of the verdict of the jury and the undisputed facts appearing of record in the case of Clara Stark against the respondent, the following situation was presented: The respondent had induced the plaintiff to enter his employ, where she had remained for a period of between six and- seven years, during which time she had faithfully *500and efficiently performed her duties as a housekeeper and domestic. During that time he had furnished her some clothing, had made her some presents, had given her funds for the maintenance and operation of his house, as to which she was not required to make a very close accounting. The evidence shows without dispute that she performed services of the most menial character, shining respondent’s shoes, opening and closing his garage door, and otherwise serving him in a menial capacity. The respondent was a well educated, successful lawyer, had occupied some positions of high trust and responsibility, and was known as a resourceful lawyer. The plaintiff sought legal counsel, suit was instituted, defenses were set up, and the case was ready for trial. On the first day of the trial the defendant filed an amended answer in which he alleged that the services described in the plaintiff’s complaint were rendered pursuant to an illegal and invalid agreement and that said services were incidental to and a part of a course of illegal conduct between the parties. Thereafter he offers not a single word of proof to sustain the allegation of the fourth paragraph of the amended answer. Upon his appearance here, the respondent was interrogated as to what was meant by the illegal contract, and he said that it referred to a contract to marry between the plaintiff and defendant which was illegal because the defendant then had a wife living and not divorced. This is a subterfuge born of the dire necessity of this case. In the first place, domestic services could scarcely be rendered as an incident to the contract of marriage, however illegal the contract itself might be, nor would they in such case be incidental to and a part of a course of illegal conduct. To charge the respondent with ignorance of that fact would do scant justice to his legal -attainments. The court would be obliged to stultify its intelligence if it should construe the allegation of the fourth paragraph to mean anything else than that the respondent intended to charge the plaintiff with having entered into a contract to live in illicit relations with *501him and that she had rendered the services for which she was asking compensation as an incident to that relationship. No proof having been offered of the truth of these allegations and the plaintiff being presumed to be innocent until proven to be otherwise, we must assume upon the record that the matters alleged in the fourth paragraph are untrue. If untrue, they constituted a dastardly attack upon the reputation and character of a person who had served him most faithfully, according to his own admissions, for many years, and that in order to defeat her just claim for services rendered. That they were intended to humiliate her, and if possible to compel her to desist from the further prosecution of her claim, there can be no reasonable doubt. Throughout the trial there was at times an approach to matters which might indicate an intention to offer evidence in support of this allegation, just enough to keep constantly before the mind of the plaintiff the threat contained therein. That she had the courage to go through with the trial under such circumstances is an indication of her strength of will and steadfastness of character. The only answer made here by the respondent was that he intended to prove his defense and was dissuaded therefrom by one of his attorneys. This constitutes no denial, but if anything is an admission as to himself that the allegations of the fourth paragraph áre true and that the defendant proposed to prove in open court that- he had been guilty of such a course of illegal conduct with the plaintiff that it would defeat her right to recovery, ghe was not claiming the right to recover upon an express contract but on quantum meruit. He now seeks an opportunity to further besmirch himself in order to avoid the consequences of his unprofessional conduct. No good purpose can be served by such a proceeding. Respondent’s offense was complete when he filed the pleading as he did and offered no evidence in support of it. The respondent cannot justify or excuse his conduct by showing that he induced Clara Stark to enter into an illegal contract by which he would be able to defraud *502her out of the valufe of her services for a period of more than six years. It is considered that upon the allegations contained in the second charge of the order to show cause and the answer made thereto by the respondent, no issue of fact is raised.
We come now to a consideration of the question of whether or not the misconduct of the defendant in respect to the matters set out in the second charge constitutes grounds for disbarment. We approach this question with a full appreciation of the fact that the disbarment of an attorney carries with it very grave consequences to the party most concerned. On the other hand, the appearance in courts of justice of attorneys who are wholly lacking in moral standards and appreciation of the high responsibility which rests upon them as officers of the court is of vast importance to the general public. When a court, after examination and investigation, issues to a citizen a certificate that he has been admitted to the practice of law in the courts of this state, it certifies not only to his attainments as a student of the law but to the fact that he is a man of good moral character. This they are required to do by the statute as well as by the immemorial usage of courts. When a citizen seeks the aid of an officer of the court, the fact that he is admitted as an attorney should afford the citizen assurance that he can safely intrust his affairs to the attorney, who will honestly represent and advise him. The persons who suffer most from incompetent and dishonest attorneys are almost invariably those who are least able to protect themselves. They are frequently without experience in court matters, they know nothing of lawyers, and it often happens that they employ the one first at hand. A certificate that a citizen has been admitted to practice ought to mean something and stand for something, which it cannot do if lawyers are permitted to prostitute their office and make the administration of justice a disgrace and a travesty. In an early day this court *503held that a good moral character was not only a condition precedent to admission to the bar but that it was a requisite condition for the rightful continuance in the practice of the law for one who had been admitted. In re O-, 73 Wis. 602, 42 N. W. 221. The fact that the defendant was a party in no way mitigates the offense which he committed. Matter of Ryan, 143 N. Y. 528, 38 N. E. 963. The offense in the second charge was complete when the respondent permitted the fourth paragraph to stand until the end of the trial. He knew when he caused the fourth paragraph to be inserted in the answer exactly what the facts were. Under oath he said that the allegations therein contained were true. Whether of not it can be supported by the evidence, his excuse that he was dissuaded therefrom deceives no one.
In Ex parte Wall, 107 U. S. 265, 288, 2 Sup. Ct. 569, the court, speaking of the nature of a proceeding disbarring an attorney, said:
“The proceeding is not for the purpose of punishment, but for the purpose of preserving the courts of justice from the official ministration of persons unfit to practice in them. Undoubtedly, the power is one that ought always to be exercised with great caution; and ought never to be exercised except in clear cases of misconduct which affect the standing and character of the party as an attorney. But when such a case is shown to exist, the courts ought not to hesitate, from sympathy for the individual, to protect themselves from scandal and contempt, and the public from prejudice, by removing grossly improper persons from participation in the administration of the laws. The power to do this is a rightful one; and, when exercised in proper cases, is no violation of any constitutional provision.”
As was said by Mr. Justice Field (dissenting) in the same case:
“It is not for every moral offense which may leave a stain upon character that courts can summon an attorney to account. .Many persons, eminent at the bar, have been chargeable with moral delinquencies which were justly a cause of *504reproach to them; some havé been frequenters of the gaming table, some have been dissolute in their habits, some have been indifferent to their pecuniary obligations, some have wasted estates in riotous living, some have been engaged in broils and quarrels disturbing the public peace; but for none of these things could the court interfere and summon the attorney to answer, and, if his conduct should not be satisfactorily explained, proceed to disbar him. It is only for that moral delinquency which consists in a want of integrity and trustworthiness, and renders him an unsafe person to manage the legal business of others, that the courts can interfere and summon him before them. He is disbarred in such case for the protection both of the court and of the public.”
This court does not sit in this or any other case as a court of inquisition to search out the private life and censor the morals of the attorneys who are its officers. The delinquencies of the respondent in this case were thrust upon our attention by the respondent himself with an audacious effrontery. They could not fail to receive our attention. We should have been recreant to our duty had we ignored them. Reams of testimony could add little if anything to what appears of record in this matter. The offense of the respondent was committed in the course of a judicial proceeding. His willingness to prostitute the forms of law and defile the judicial process is perfectly apparent. He has flouted the obligations which he assumed by the taking of his oath of admission to the bar in the most flagrant and shameless manner. Throughout the entire proceeding he has never exhibited the slightest sense, of shame or feeling of regret or any evidence of any appreciation of his moral and ethical obliquities. How can a man who thus conducts himself be a proper person to guide those unlearned in the law and to act as their friend and counselor? Would a suggestion on the part of a client that untruthful testimony be produced be rebuked by an attorney who had no regard for his own oath? Can it be otherwise than that the fountain of justice *505is poisoned at its source if men of this character are permitted to direct the course of judicial proceedings.
The respondent seems to be under the impression that the fact that he was a party to the suit entitles him to some privilege that he would not otherwise have. It is true that the court has no jurisdiction over private litigants except as that jurisdiction is invoked in a proper judicial proceeding. The fact that an attorney is also a party, however, does not lessen the court’s duty or its power with respect to its officers. The inquiry in this case is not whether the respondent is guilty of some crime or misdemeanor. The question is: Has he been guilty of such misconduct in his office as shows him to be so wanting in moral character as to be an unfit person to hold the office of attorney and counselor at law?
Upon the record in the case wherein Clara Stark was plaintiff and the respondent was defendant and upon the record in this proceeding, the court finds that the respondent has been guilty of misconduct which justifies, a revocation of his license in the particulars already pointed out, in that he did in said case advance facts prejudicial to the honor and reputation of Clara Stark, the plaintiff therein, by the allegations of the fourth paragraph of the answer. The advancement of such facts was not required by the justice of the cause, and the same was done by the respondent in violation of his oath as an attorney of this court.
And the court further finds that the respondent is wanting in that good moral character which is a condition precedent to his right to continue to exercise the rights and privileges of an attorney of 'this court. Wherefore,
It is the order and decree of this court that the license of the respondent, Arthur W. Richter, as an attorney at law of this court, be and the same hereby is revoked, canceled, and annulled, and the clerk of this court is directed to strike the name of the said Arthur W. Richter from the roll of attorneys of this court; that the said Arthur W. Richter be and he is hereby ordered to refrain and desist from ap*506pearing or practicing as an attorney at law in the courts of the state of Wisconsin from and after the filing and entry of this order.
Let a copy of this opinion and order be served upon the respondent forthwith.
The clerk of this court is further directed to notify the clerks of the circuit courts of the several counties in this state of the fact that the name of the said Arthur W. Richter has been stricken from the roll of attorneys of this court and that the said Arthur W. Richter is ordered and directed to refrain and desist from appearing as an attorney in the courts of the state of Wisconsin.